USCA4 Appeal: 20-7478       Doc: 14        Filed: 02/08/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-7478


        ROLAND MATHIS,

                             Plaintiff - Appellant,

                      v.

        WARDEN JOEL ZIEGLER; WARDEN COAKLEY; WARDEN D. L. YOUNG;
        DHO MS. LESLIE; UNIT MANAGER MS. E. STENNETT; UNIT MANAGER
        MR. SNOW; COUNSELOR R. HAWKINS; COUNSEL MR. GRIMES; CASE
        MANAGER M. FOWLER; CASE MANAGER MS. E. STOCK; OFFICER E.
        HARVEY; LIEUTENANT FELTS; SECRETARY MS. HUNTER; RN MR. ROSE;
        OFFICER PETRY; OFFICER BRAGG; OFFICER ZIMMERMAN; OFFICER
        ERSKINE; P. A. ELLIS; DR. EDWARDS; DR. ZAHIR; RDAP MR. CARNELL;
        EDUCATION MR. STEVENS; DR. HALL; OFFICER W. COOLEY; MAIL
        ROOM STAFF,

                             Defendants - Appellees,

                      and

        P. A. HUTCHISON; OFFICER WILLIAMS; OFFICER JAMES,

                             Defendants.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Beckley. Frank W. Volk, District Judge. (5:18-cv-01111)


        Submitted: January 4, 2022                                     Decided: February 8, 2022


        Before AGEE and RICHARDSON, Circuit Judges, and FLOYD, Senior Circuit Judge.
USCA4 Appeal: 20-7478      Doc: 14         Filed: 02/08/2022    Pg: 2 of 3




        Affirmed by unpublished per curiam opinion.


        Roland Mathis, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 20-7478      Doc: 14         Filed: 02/08/2022     Pg: 3 of 3




        PER CURIAM:

               Roland Mathis appeals the district court’s order accepting the recommendation of

        the magistrate judge and dismissing Mathis’ action filed pursuant to Bivens v. Six Unknown

        Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). Limiting our review

        to issues raised in the informal brief, see 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d

        170, 177 (4th Cir. 2014), we have reviewed the record and find no reversible error.

        Accordingly, we affirm the district court’s order. See Mathis v. Ziegler, No. 5:18-cv-01111

        (S.D.W. Va. Aug. 28, 2020). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       AFFIRMED




                                                     3